Citation Nr: 9934849	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  96-37 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right ear disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

James A. Frost, Counsel



INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in March 1996 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In a decision of September 29, 1997, the Board found that the 
veteran had not submitted new and material evidence 
sufficient to reopen his claim of entitlement to service 
connection for a right ear disorder.  The veteran appealed 
the Board's decision to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals before March 1, 1999) (Court), which, upon a 
motion by the Secretary of Veterans Affairs, vacated the 
Board's September 29, 1997, decision and remanded the case to 
the Board for readjudication.  [citation redacted].

The veteran's representative filed a brief on appeal in 
September 1999, and the case is ready for appellate review.


FINDINGS OF FACT

1.  In March 1970, the Board of Veterans' Appeals denied 
entitlement to service connection for a right ear condition.

2.  Additional evidence submitted since March 1970 is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
right ear disorder.




CONCLUSIONS OF LAW

1.  A decision by the Board of Veterans' Appeals in March 
1970, which denied entitlement to service connection for a 
right ear disorder, is final.  38 U.S.C.A. § 7104(b) (West 
1991); 38 C.F.R. § 3.104(a) (1999).

2.  Additional evidence submitted since March 1970 is not new 
and material, and the veteran's claim of entitlement to 
service connection for a right ear disorder is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).

The law provides that, except as provided in § 5108, when a 
claim is disallowed by the Board, the claim may not 
thereafter be reopened and allowed and a claim based upon the 
same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b).  If new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the claim shall be reopened and the former disposition of the 
claim shall be reviewed.  38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to VA decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant of prior evidence 
and which, by itself, or in connection with evidence 
previously assembled, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, 12 Vet. App. 

209, 214-5 (1999), Winters v. West, 12 Vet. App. 203, 206-7 
(1999), Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a).  Second, if new 
and material evidence has been presented, then, immediately 
upon reopening the veteran's claim, VA must determine whether 
the claim is well grounded under 38 U.S.C.A. § 5107(a).  In 
making that determination, all of the evidence of record is 
to be considered and presumed to be credible.  See 
Robinette v. Brown, 8 Vet. App. 69, 75-6 (1995).  Third, if 
the claim is found to be well grounded, then the merits of 
the claim may be evaluated, after ensuring that the duty to 
assist under 38 U.S.C.A. § 5107(a) has been met.

In the instant case, the evidence at the time of the Board's 
March 1970 decision consisted of:  Statements by the veteran; 
his service medical records; and the report of a VA 
examination.

On his application for compensation, received in November 
1968, the veteran stated that:  Before he went into the Army, 
pus and blood had run from his right ear all his life, and he 
was almost deaf; in service he had a mastoid operation; and 
now he was completely deaf.

The veteran's service medical records show that:  At service 
entrance, he had impaired hearing in the right ear; in 
service, he was treated for right ear infections and 
drainage, and he underwent a right radical mastoidectomy; 
after the operation, an examination of the right ear was 
negative for infection; at an examination for service 
separation, auditory acuity in the right ear was unchanged 
from what it was at service entrance.

A VA examination in April 1969 disclosed dry mastoid 
residuals in the right ear; and hearing acuity in the right 
ear was not impaired beyond the preservice level.

In the decision of March 1970, the Board made findings of 
fact as follows:  A right ear condition and impaired hearing 
in that ear existed prior to service; and active 

duty and a mastoidectomy during service did not impair the 
condition or hearing acuity of the right ear.  The Board made 
a conclusion of law that a right ear condition and impaired 
hearing in that ear were not incurred in or aggravated by 
service.

The additional evidence submitted since March 1970 includes 
statements by the veteran that the condition of his right ear 
prior to service should have disqualified him from induction 
and that firing his rifle during service caused ear pain.  
These statements are "new" in that the veteran had not made 
them prior to the Board's decision of March 1970, but they 
are not "material," because they have no probative value on 
the issue of whether the veteran's preexisting right ear 
disorder was aggravated in service.  That issue involves 
questions of medical diagnosis and medical causation on which 
the veteran, as a layman, is not qualified to offer an 
opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992).

The other item of additional evidence submitted by the 
veteran is a report of a medical examination of him in 
October 1995 by a private physician, who rendered diagnoses 
of elevated blood pressure, urinary tract infection, and 
diabetes mellitus.  The examination report made no reference 
to the condition of the veteran's right ear.  The Board finds 
that the report of the private examination in October 1995 is 
new but it is not material, because it has no probative value 
on the issue of whether a preexisting right ear disorder was 
aggravated in service.

The Board has considered the veteran's statements regarding 
his claimed aggravation of a preexisting right ear disorder 
during service.  He states that he had constant pain while 
firing his M-14 rifle and complained about it several times.  
A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease. See 38 U.S.C.A. § 1153 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.306(a) (1999).  The question in 
such a claim is whether there has been any measured worsening 
of the disability during service and whether this constitutes 
an increase in the disability.  See Browder v. Brown, 5 Vet. 
App. 268-271 (1993); Hensley v. Brown, 5 Vet. App. 155, 163 
(1993).  In this case, while the Board finds the veteran's 
statements regarding his right ear symptoms to be credible, 
temporary or intermittent flare-ups of the preexisting 
disability during service are not sufficient to be considered 
aggravation unless the underlying condition (as contrasted to 
symptoms) has worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).
While the veteran is certainly competent to state whether he 
had inservice ear symptoms, such as pain, being a layman, he 
is not competent to give an opinion regarding medical 
causation or diagnosis, and his statements on such matters is 
not material evidence.  That is, he is not competent to opine 
that any underlying right ear condition that may have pre-
existed service was aggravated during service, within the 
meaning of the cited legal authority.  The veteran has not 
submitted any  medical evidence that tends to show that his 
right ear disability was incurred in or aggravated by 
service, or that the inservice surgical procedure had any 
effect other than that of ameliorating the ear condition 
incurred before enlistment (38 C.F.R. § 3.306(b)(1)).
  
In sum, the additional evidence submitted by the veteran 
since March 1970 is not new and material, and his claim for 
service connection for a right ear disorder is not reopened.  
38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. §§ 3.104(a), 
3.156(a).


ORDER

New and material evidence not having been submitted to reopen 
a claim of 
entitlement to service connection for a right ear disorder, 
the appeal is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals


 

